IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,770



                            EX PARTE KIM PEREIRA, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 199-81296-09 IN THE 199TH DISTRICT COURT
                           FROM COLLIN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

possession of child pornography and sentenced to ten years’ imprisonment on each count. He was

also convicted of two counts of possession with the intent to promote child pornography and

sentenced to twenty years’ imprisonment on each count. He did not appeal his convictions.

        Applicant contends that his pleas were rendered involuntary because the plea agreement

cannot be followed. The trial court determined that Applicant pled guilty pursuant to an agreement
                                                                                                   2

that these sentences would run concurrently with a federal sentence. Applicant is entitled to relief.

Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in cause number 199-81296-09 in the 199th District Court

of Collin County are set aside, and Applicant is remanded to the custody of the Sheriff of Collin

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: April 18, 2012
Do Not Publish